192 U.S. 115 (1904)
CRONIN
v.
CITY OF DENVER.
No. 101.
Supreme Court of United States.
Argued December 16, 1903.
Decided January 4, 1904.
ERROR TO THE SUPREME COURT OF THE STATE OF COLORADO.
Mr. Milton Smith for plaintiff in error.
Mr. Charles L. Brock, with whom Mr. Henry A. Lindsley and Mr. Halsted L. Ritter were on the brief, for defendant in error.
MR. JUSTICE McKENNA delivered the opinion of the court.
This action was brought in the police court of the city of *116 Denver, State of Colorado, to collect $500, for the violation of section 746 of ordinance No. 101 of the city. Plaintiff in error was found guilty, and fined the sum of $50. On appeal to the County Court he was also found guilty and fined $100. The judgment was affirmed by the Supreme Court of the State, and thereupon the Chief Justice of the State allowed this writ of error.
The case involves the constitutionality of sections 745 and 746 of the ordinance of the city of Denver. That question was passed upon in Cronin v. Adams, just decided, ante, p. 108, and on its authority the judgment is
Affirmed.